 



Exhibit 10.2

CONTRIBUTION AGREEMENT

by and among

BOIS D’ARC ENERGY, LLC,

BOIS D’ARC PROPERTIES, LP,

BOIS D’ARC RESOURCES, LTD.,

WAYNE L. LAUFER,

GARY W. BLACKIE,

HARO INVESTMENTS LLC,

COMSTOCK OFFSHORE, LLC,

COMSTOCK RESOURCES, INC., and

OTHER PERSONS LISTED ON THE SIGNATURE PAGES HERETO

Dated as of July 16, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page

--------------------------------------------------------------------------------

ARTICLE I
  CONTRIBUTION AND SALE TRANSACTIONS     2  
1.1
  Contribution by Comstock Offshore     2  
1.2
  Sales and Contributions by BDA Contributors     2  
1.3
  Contributions by Blackie and Laufer     2  
1.4
  Purchase of Class A Units     2  
1.5
  Closing Transactions     3  
1.6
  The Closing     3  
1.7
  Closing Deliveries     3  
1.8
  Post-Closing Adjustment     4  
ARTICLE II
  REPRESENTATIONS AND WARRANTIES CONCERNING BDAO AND BDAOG     5  
2.1
  Existence and Good Standing     5  
2.2
  No Violation     6  
2.3
  Consents and Approvals     6  
2.4
  No Properties     6  
2.5
  Absence of Litigation     6  
2.6
  Taxes     6  
2.7
  Gas Imbalances     7  
2.8
  Take or Pay     7  
2.9
  Leases     7  
2.10  
  Rentals Paid     7  
2.11  
  Equity Ownership     8  
2.12  
  Employee Benefit Plans     8  
2.13  
  Labor Matters     8  
ARTICLE III
  REPRESENTATIONS AND WARRANTIES OF BDA CONTRIBUTORS     8  
3.1
  Existence and Good Standing     8  
3.2
  Authority     8  
3.3
  No Violation     8  
3.4
  Consents and Approvals     9  
3.5
  Title to Properties     9  
3.6
  Absence of Litigation     9  
3.7
  Taxes     9  
3.8
  Gas Imbalances     10  
3.9
  Take or Pay     10  
3.10  
  Leases     10  
3.11  
  Rentals Paid     10  
ARTICLE IV
  REPRESENTATIONS OF COMSTOCK PARTIES     10  
4.1
  Existence and Good Standing     10  
4.2
  Authority     11  
4.3
  No Violation     11  
4.4
  Consents and Approvals     11  
4.5
  Title to Properties     11  

-i-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page

--------------------------------------------------------------------------------

4.6
  Absence of Litigation     12  
4.7
  Taxes     12  
4.8
  Gas Imbalances     12  
4.9
  Take or Pay     12  
4.10
  Leases     12  
4.11
  Rentals Paid     13  
4.12
  Comstock Credit Facility     13  
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF ALL OF THE CONTRIBUTORS AND DISTRIBUTEES
    13  
5.1
  Acquisition Entirely for Own Account     13  
5.2
  Disclosure of Information; Due Diligence     13  
5.3
  Investment Experience; Accredited Purchaser Status     13  
5.4
  Restricted Securities     14  
ARTICLE VI
  ADDITIONAL COVENANTS     15  
6.1
  Taxes     15  
6.2
  Termination of Exploration Agreement     16  
6.3
  Loans by Comstock Resources     16  
6.4
  Services Agreement     16  
6.5
  Adoption of Incentive Plan     16  
6.6
  Overriding Royalty Incentive Plan     17  
6.7
  Employee Benefit Plans     17  
6.8
  Employment Arrangements     17  
6.9
  Guaranty of Credit Facility Debt     17  
6.10
  Guaranty of Indenture Debt     17  
6.11
  Cooperation with Accountants     17  
6.12
  Expenses     17  
ARTICLE VII
  CONDITIONS TO THE CLOSING     17  
7.1
  Conditions to Each Party’s Obligation to Close     17  
ARTICLE VIII
  TERMINATION AND WAIVER     18  
8.1
  Termination     18  
8.2
  Effect of Termination     18  
8.3
  Extensions; Waiver     18  
ARTICLE IX
  REMEDIES     18  
9.1
  Right to Indemnification Not Affected by Knowledge     18  
9.2
  Indemnification by Laufer and Blackie     19  
9.3
  Indemnification by the BDA Contributors     19  
9.4
  Indemnification by the Comstock Parties     19  
9.5
  Notice and Defense of Third-Party Claims     20  
9.6
  Limitations of Liability     20  
9.7
  Specific Performance; Injunctive and Other Equitable Relief     21  
9.8
  Certain Joinder to Indemnification     21  
ARTICLE X
  MISCELLANEOUS     21  
10.1
  Survival of Representations and Warranties     21  

-ii-



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page

--------------------------------------------------------------------------------

10.2
  Brokers and Finders     21  
10.3
  Entire Agreement; Assignment     21  
10.4
  Amendment and Modification     21  
10.5
  Further Assurances     22  
10.6
  Severability     22  
10.7
  Address for Notices     22  
10.8
  Governing Law     23  
10.9
  Dispute Resolution     23  
10.10
  Waiver     24  
10.11
  Descriptive Headings     24  
10.12
  Parties in Interest; No Third-Party Beneficiary     25  
10.13
  Counterparts; Facsimile Signatures     25  
10.14
  Incorporation by Reference     25  
10.15
  Public Announcements     25  
10.16
  Confidentiality     25  
10.17
  Certain Definitions     25  

-iii-



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Exhibit A
  Form of Operating Agreement of the Company
Exhibit B
  Form of Transfer Restriction Agreement
Exhibit C-1
  Form of Assignment of Partnership/Membership Interest
Exhibit C-2
  Forms of Assignments of Interest in Properties
Exhibit D
  Form of Loan Agreement
Exhibit E
  Form of Services Agreement
Exhibit F
  Form of Long Term Incentive Plan
Exhibit G
  Form of Overriding Royalty Interest Incentive Plan
Exhibit H-1
  Form of Employment Agreement with Blackie
Exhibit H-2
  Form of Employment Agreement with Laufer

-iv-



--------------------------------------------------------------------------------



 



CONTRIBUTION AGREEMENT

     This Contribution Agreement (the “Agreement”), dated as of July 16, 2004,
is by and among Bois d’Arc Energy, LLC, a Nevada limited liability company (the
“Company”), Bois d’Arc Properties, LP, a Nevada limited partnership (the “New
Subsidiary”), Bois d’Arc Resources, Ltd., a Texas limited partnership (“BDAR”),
Wayne L. Laufer (“Laufer”), Gary W. Blackie (“Blackie”), Haro Investments LLC, a
Texas limited liability company (“Haro”), such other persons listed on the
signature pages hereto under the caption “BDA Contributors” (collectively, with
BDAR, Laufer, Blackie and Haro, “BDA Contributors”), Comstock Offshore, LLC, a
Nevada limited liability company (“Comstock Offshore”), and Comstock Resources,
Inc., a Nevada corporation (“Comstock Resources” and collectively with Comstock
Offshore, the “Comstock Parties”). Each of the above is a “Party” to this
Agreement, and collectively they are sometimes referred to as the “Parties.” All
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in Section 10.17 of this Agreement.

     WHEREAS, the Company was formed on June 17, 2004 pursuant to the laws of
the State of Nevada upon the filing of articles of organization with the office
of the Secretary of State of Nevada;

     WHEREAS, the New Subsidiary was formed on June 22, 2004 pursuant to the
laws of the State of Nevada upon the filing of a certificate of limited
partnership with the office of the Secretary of State of Nevada; 99.9% of the
New Subsidiary’s partnership interest is owned by the Company;

     WHEREAS, Bois d’Arc Holdings, LLC (the “New GP”) was formed on June 21,
2004 pursuant to the laws of the State of Nevada upon the filing of articles of
organization with the office of the Secretary of State of Nevada; 100% of the
membership interest of the New GP is owned by the Company and the New GP owns a
0.1% general partner interest in the New Subsidiary;

     WHEREAS, Comstock Offshore desires to contribute its interest in certain
oil and gas properties to the New Subsidiary at the Closing in accordance with
the terms and provisions of this Agreement;

     WHEREAS, Blackie and Laufer each desire to contribute their respective
partnership interests in Bois d’Arc Offshore, Ltd., a Texas limited partnership
(“BDAO”) and their membership interests in Bois d’Arc Oil & Gas Company, LLC, a
Texas limited liability company (“BDAOG”), to the Company at the Closing in
accordance with the terms and provisions of this Agreement;

     WHEREAS, the BDA Contributors each desire to contribute their respective
interest in certain oil and gas properties to the New Subsidiary at the Closing
in accordance with the terms and provisions of this Agreement;

     WHEREAS, the Parties intend that for federal income tax purposes, the above
contributions qualify as contributions pursuant to Section 721 of the Code
except to the extent any Party receives cash or a promissory note;

 



--------------------------------------------------------------------------------



 



     WHEREAS, in addition to the contributions described above, each Party
desires to purchase membership interests in the Company as provided herein;

     WHEREAS, each Party is making certain representations, warranties,
covenants and indemnities herein as an inducement to the other Parties to enter
into this Agreement; and

     WHEREAS, the Contributors will enter into the Operating Agreement in
connection with the transactions contemplated hereby.

     NOW, THEREFORE, in consideration of the respective representations,
warranties and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

ARTICLE I
CONTRIBUTION AND SALE TRANSACTIONS

     1.1 Contribution by Comstock Offshore. Subject to the terms and conditions
of this Agreement, at the Closing, Comstock Offshore shall contribute, convey,
assign, transfer, set over and deliver to the New Subsidiary all of its rights,
title and interest in and to the oil and gas properties and such other assets
listed on Schedule 1.1 in exchange for (i) the number of Class B Units set forth
opposite its name on Schedule 1.0 and (ii) the assumption by the Company of the
Liabilities set forth opposite Comstock Offshore’s name on Schedule 1.0
(collectively, the “Comstock Contribution”).

     1.2 Sales and Contributions by BDA Contributors. Subject to the terms and
conditions of this Agreement, at the Closing, each of the BDA Contributors shall
severally and not jointly sell, contribute, convey, assign, transfer, set over
and deliver to the New Subsidiary each of their respective rights, title and
interest in and to the leases and the interests set forth opposite each of their
respective names on Schedule 1.2 as to the oil and gas properties listed on
Schedule 1.2 in exchange for the following consideration: (i) the issuance to
the applicable BDA Contributor (or to its designee in a Familial Transfer or an
Affiliate Transfer (as such terms are defined in the Transfer Restriction
Agreement)) of the number of Class B Units set forth opposite such BDA
Contributor’s name on Schedule 1.0, (ii) the assumption by the Company of the
Liabilities set forth opposite such BDA Contributor’s name on Schedule 1.0, and
(iii) the payment to such BDA Contributor of the amount set forth opposite such
BDA Contributor’s name on Schedule 1.0, which amount shall be payable in cash at
the Closing (collectively, the “BDA Property Contributions”).

     1.3 Contributions by Blackie and Laufer. Subject to the terms and
conditions of this Agreement, at the Closing, each of Blackie and Laufer shall
contribute, convey, assign, transfer, set over and deliver to the Company all of
their respective rights, title and interest in and to the partnership interests
in BDAO and the membership interests in BDAOG (collectively, the “BDA Equity
Interests”) in exchange for assumption and acceptance by the Company of the
Liabilities of BDAO and BDAOG (the “BDA Equity Contributions”).

     1.4 Purchase of Class A Units. Subject to the terms and conditions of this
Agreement, at the Closing, each Contributor agrees severally and not jointly to
purchase from the Company, and the Company agrees to sell and issue to each such
Contributor, the number of

-2-



--------------------------------------------------------------------------------



 



Class A Units set forth opposite such Contributor’s name on Schedule 1.0 for a
consideration of $1.00 per Class A Unit.

     1.5 Closing Transactions.

          (a) As provided in Sections 1.1 and 1.2, the ownership of the
Properties shall be sold, transferred and/or assigned from each Contributor to
the Company or the New Subsidiary (as applicable) on the Closing Date but
effective as of the Effective Time. Subject to the other provisions of this
Agreement, each Contributor shall (i) be entitled to all revenues (and related
accounts receivable) attributable to the Properties owned by such Contributor
(including, without limitation, the right to all production, proceeds of
production and other proceeds), and (ii) responsible for the payment of all
expenses (and related accounts payable) attributable to the Properties owned by
such Contributor in each case to the extent the same relate to the period of
time prior to the Effective Time. Subject to the other provisions of this
Agreement, the Company or the New Subsidiary (as applicable) shall be entitled
to all revenues (and related accounts receivable) attributable to the Properties
(including, without limitation, the right to all production, proceeds of
production and other proceeds), and shall be responsible for the payment of all
expenses (and related accounts payable) attributable to the Properties, in each
case to the extent the same relate to the period of time from and after the
Effective Time.

          (b) The assignments by Blackie and Laufer of the BDA Equity Interests
shall be effective as of the Effective Time, and from and after that time, but
not prior thereto, that portion of the net profits or net losses of BDAO and
BDAOG allocable to such partnership interests and membership interests,
respectively, shall be credited or charged, as the case may be, to the Company,
and not Blackie or Laufer (as the case may be), and neither Blackie nor Laufer
shall have any interest in or the right to any benefit therefrom.

          (c) Except for the Assumed Liabilities, each Contributor of Properties
shall retain responsibility for, and neither the Company nor the New Subsidiary
shall assume any Liability of a Contributor with respect to the Properties
incurred prior to the Effective Time.

          (d) At the Closing but as of the Effective Time, the Company shall
assume from BDAO the Revised Service Contract dated June 1, 2004 between BDAO
and Laufer & Associates.

     1.6 The Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) will take place at the offices of Locke Liddell & Sapp
LLP, 2200 Ross Avenue, Suite 2200, Dallas, Texas 75201, on such date as the
Parties may agree but in no event not later than July 16, 2004. The date on
which the Closing occurs is referred to herein as the “Closing Date.”

     1.7 Closing Deliveries. Subject to the terms and conditions of this
Agreement at the Closing:

          (a) Each of Blackie and Laufer will execute and deliver to the Company
the following:

-3-



--------------------------------------------------------------------------------



 



               (i) An assignment in the form attached hereto as Exhibit C-1 with
respect to their respective BDA Equity Interests;

               (ii) Certificates of existence and good standing for each of BDAO
and BDAOG; and

               (iii) Such other documents as may be reasonably requested by
Comstock Offshore.

          (b) Each of the BDA Contributors will execute and deliver to the
Company the following:

               (i) assignments in the forms attached hereto as Exhibit C-2
transferring and assigning title to their respective interests in the BDA
Properties; and

               (ii) such other documents as may be reasonably requested by
Comstock Offshore.

          (c) Comstock Offshore will deliver to the Company the following:

               (i) assignments in the forms attached hereto as Exhibit C-2
transferring and assigning title to its interest in the Comstock Properties;

               (ii) certificates of existence and good standing for each of
Comstock Resources and Comstock Offshore; and

               (iii) such other documents as may be reasonably requested by
BDAR.

          (d) Each Contributor will deliver to the Company the consideration for
the Class A Units as specified in Section 1.4.

          (e) The Company will deliver or cause to be delivered to each of the
Contributors or, in the case of any of the Contributors that is an entity, its
constituent partners or members (“Distributees”), (i) a certificate or
certificates evidencing the Class A Units and Class B Units to be issued to such
Contributor or Distributee, (ii) the cash payment (which shall be by wire
transfer of immediately available funds) in the amount set forth opposite the
respective Contributor’s or Distributee’s name on Schedule 1.0 and (iii) an
assumption agreement pursuant to which it assumes the Assumed Liabilities.

          (f) At the Closing, each of the Contributors and Distributees shall
enter into the Operating Agreement and the Transfer Restriction Agreement.

     1.8 Post-Closing Adjustment.

          (a) Prior to the Closing, Laufer and Blackie shall cause BDAO to
determine the BDAO Working Capital as of the Effective Time (the “Estimated
Working Capital”). To the extent the Estimated Working Capital is greater than
zero ($0.00), at the Closing, the Company shall pay to Laufer and Blackie an
amount equal to the excess; to the extent the Estimated

-4-



--------------------------------------------------------------------------------



 



Working Capital is less than zero ($0.00), at the Closing Laufer and Blackie
shall collectively pay to the Company an amount equal to the deficit (either
such payment, the “Estimated Adjustment Amount”).

          (b) Within ninety (90) days following the Closing, Comstock Offshore,
Laufer and Blackie shall jointly determine the BDAO Working Capital as of the
Effective Time (the “Initial Post-Closing Working Capital Calculation”). To the
extent the Initial Post-Closing Working Capital Calculation is greater than zero
($0.00), the Company shall pay to Laufer and Blackie an amount equal to the
excess; to the extent the Initial Post-Closing Working Capital Calculation is
less than zero ($0.00), Laufer and Blackie shall collectively pay to the Company
an amount equal to the deficit, but in either case the amount owing pursuant to
this Section 1.8(b) shall be adjusted for the Estimated Adjustment Amount (the
“Second Adjustment Amount”).

          (c) Within one hundred eighty (180) days following the Closing,
Comstock Offshore, Laufer and Blackie shall jointly make a final determination
of the BDAO Working Capital as of the Effective Time (the “Final Post-Closing
Working Capital Calculation”). To the extent the Final Post-Closing Working
Capital Calculation is greater than zero ($0.00), the Company shall pay to
Laufer and Blackie an amount equal to the excess; to the extent the Final
Post-Closing Working Capital Calculation is less than zero ($0.00), Laufer and
Blackie shall collectively pay to the Company an amount equal to the deficit,
but in either case the amount owing pursuant to this Section 1.8(c) shall be
adjusted for the Estimated Adjustment Amount and the Second Adjustment Amount.

          (d) Any amount owing by or to Laufer and Blackie pursuant to this
Section 1.8 shall be split as directed by them. For purposes of this
Section 1.8, the term “BDAO Working Capital” shall mean (i) the sum of (1) cash,
accounts receivable, prepaid expenses, (2) unreimbursed seismic costs, leasehold
acquisitions costs and other costs incurred by BDAO under the Exploration
Agreement, including but not limited to permitting, surveying and
geological/geophysical data costs and (3) costs incurred with respect to
prospects identified but not drilled as of the Effective Time pursuant to the
Exploration Agreement, less (ii) the sum of trade payables and accrued expenses,
in each case for BDAO and BDAOG on a combined basis. The BDAO Working Capital
shall be calculated in accordance with GAAP.

          (e) Any gas imbalances that exist as of the Effective Time with
respect to the Properties will be settled up among the Company and the
Contributors of Properties based on the actual price received for the production
month(s) in which the imbalance occurred.

ARTICLE II
REPRESENTATIONS AND WARRANTIES CONCERNING
BDAO AND BDAOG

     Laufer and Blackie hereby jointly and severally represent and warrant to
the Company, the New Subsidiary and the Comstock Parties as follows:

     2.1 Existence and Good Standing. BDAO is a limited partnership duly formed
and validly existing under the laws of the State of Texas. BDAOG is a limited
liability company

-5-



--------------------------------------------------------------------------------



 



duly formed, validly existing and in good standing under the laws of the State
of Texas. Each of BDAO and BDAOG has all requisite partnership or limited
liability company (as applicable) power and authority to carry on its business
as it is now being conducted.

     2.2 No Violation. The consummation of the BDA Equity Contributions by
Laufer and Blackie will not (i) violate any of the formation or governing
documents of either BDAO or BDAOG, (ii) violate any provision of or result in
the breach of or entitle any party to accelerate (whether after the giving of
notice or lapse of time or both) any obligation under any lease, contract,
license, instrument or any other agreement to which either BDAO or BDAOG is a
party, (iii) result in the creation or imposition of any Lien upon any property
of either BDAO or BDAOG, or (iv) to the knowledge of either Laufer or Blackie,
violate or conflict with any order, award, judgment or decree or other
restriction of any law, ordinance or regulation to which either BDAO or BDAOG or
any of their respective properties or interests are subject.

     2.3 Consents and Approvals. No prior consent, approval or authorization of,
or declaration, filing or registration with any Governmental Authority or other
Person is required in connection with the BDA Equity Contributions by Laufer and
Blackie.

     2.4 No Properties. Neither BDAO nor BDAOG owns any interest in the BDA
Properties or any other oil and gas properties; provided, that to the extent
either entity holds record title to any Properties as nominee, the necessary
assignments will be prepared as soon as practical after Closing and the executed
assignments shall be delivered to the appropriate beneficial owner(s).

     2.5 Absence of Litigation. There is no litigation, suit, claim, action,
proceeding or investigation (an “Action”) pending or, to the knowledge of Laufer
and Blackie, threatened against either BDAO or BDAOG, or any oil and gas
property or asset that is owned or operated by either BDAO or BDAOG (the “BDA
Operated Properties”), before any Governmental Authority that could reasonably
be expected to have a Material Adverse Effect. Neither BDAO or BDAOG nor any of
their respective properties is subject to any continuing order of, consent
decree, settlement agreement or similar written agreement with, or continuing
investigation by, any Governmental Authority, or any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority that
would prevent or materially delay consummation of the transactions contemplated
hereby or otherwise prevent or materially delay either BDAO or BDAOG from
performing its obligations under this Agreement and the Ancillary Documents.

     2.6 Taxes.

          (a) Each of BDAO and BDAOG has (i) duly filed (or there has been filed
on its behalf) on a timely basis (taking into account any extensions of time to
file before the date hereof) with the appropriate Governmental Authorities all
Tax Returns required to be filed by or with respect to it, and (ii) duly paid or
deposited in full on a timely basis or made adequate provisions in accordance
with good accounting practices (or there has been paid or deposited or adequate
provision has been made on its behalf) for the payment of all Taxes required to
be paid by it other than those being contested in good faith by either entity.

-6-



--------------------------------------------------------------------------------



 



          (b) Except as set forth on Schedule 2.6, (i) each of BDAO and BDAOG
has at all times since its inception been properly treated as a partnership for
federal income tax purposes; (ii) neither BDAO nor BDAOG is, as of the date
hereof, the subject of any audit or other proceeding in respect of payment of
Taxes for which it may be directly or indirectly liable and no such proceeding
has been threatened; (iii) no claim has ever been made by a Governmental
Authority where BDAO and/or BDAOG do not pay Tax or file Tax Returns that BDAO
and/or BDAOG are or may be subject to Taxes assessed by such jurisdiction; (iv)
as of the date hereof, neither BDAO nor BDAOG has granted any requests,
agreements, consents or waivers to extend the statutory period of limitations
applicable to the assessment of any Taxes with respect to any Tax Returns of
either entity; (v) neither BDAO nor BDAOG is a party to, is bound by or has any
obligation under any Tax sharing, allocation or indemnity agreement or any
similar agreement or arrangement; (vi) there are no Liens for Taxes on any
assets of either entity except for Taxes not yet currently due, with respect to
matters being contested by either entity in good faith for which adequate
reserves have been made by such entity; (vii) the amounts of Taxes withheld by
or on behalf of BDAO and BDAOG with respect to all compensation paid to
employees, consultants, independent contractors or other persons for all periods
ending on or before the date hereof have been proper and accurate in all
respects, and all deposits required with respect to such compensation have been
made in compliance in all respects with the provisions of all applicable Tax
law; and (viii) neither BDAO nor BDAOG has any obligation for Taxes of any other
person or entity.

     2.7 Gas Imbalances. To the knowledge of Laufer and Blackie, except as set
forth in Schedule 2.7, neither BDAO nor BDAOG has received any material
deficiency payment under any gas contract with respect to the BDA Operated
Properties for which any Person has a right to take deficiency gas from either
entity, nor has either entity received any material payment for production which
is subject to refund or recoupment out of future production.

     2.8 Take or Pay. To the knowledge of Laufer and Blackie, there are no calls
(exclusive of market calls) on the oil or gas production with respect to the BDA
Operated Properties and neither entity has any obligation to deliver oil or gas
pursuant to any take-or-pay, prepayment or similar arrangement without receiving
full payment therefor, excluding gas imbalances disclosed in Schedule 2.7.

     2.9 Leases. To the knowledge of Laufer and Blackie, each of the leases
regarding the BDA Operated Properties is valid and in full force and effect,
each of BDAO and BDAOG has performed all obligations required to be performed
under such leases, or any other instruments and agreements relating to the BDA
Operated Properties, and neither party is in default thereunder. Notwithstanding
the foregoing, no representation or warranty is given with respect to any
undrilled leases.

     2.10 Rentals Paid. To the knowledge of Laufer and Blackie, all rentals,
bonuses and royalties on the production from the BDA Operated Properties, and
any other interests payable out of such production, have been timely and fully
paid and discharged, and all conditions necessary, and all conditions necessary
to keep the leases regarding the BDA Operated Properties in full force have been
performed and no proceeds from the sale of production attributable to the BDA
Operated Properties are currently being held in suspense by any purchase

-7-



--------------------------------------------------------------------------------



 



thereof. Notwithstanding the foregoing, no representation or warranty is given
with respect to any undrilled leases.

     2.11 Equity Ownership. Blackie and Laufer legally and beneficially own the
BDA Equity Interests set forth opposite their respective names on Schedule 1.2,
free and clear of any Liens. BDAOG legally and beneficially owns a 1.0% general
partner interest in BDAO free and clear of any Liens.

     2.12 Employee Benefit Plans. Except as set forth on Schedule 2.12, neither
BDAO, BDAOG nor the BDA Controlled Group sponsors, maintains, or contributes to
or participates in any Benefit Arrangement, and there are no Benefit Plans.

     2.13 Labor Matters. Each of BDAO and BDAOG (i) has been and is in
compliance in all material respects with all Laws respecting employment and
employment practices, terms and conditions of employment and wages and hours;
and (ii) is not liable for any arrears of wages or penalties for failure to
comply with any of the foregoing.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BDA CONTRIBUTORS

     Each of the BDA Contributors severally and not jointly makes the following
representations and warranties to the Company, the New Subsidiary and the
Comstock Parties, as to itself, himself or herself and as to its, his or her
respective interest in the BDA Properties:

     3.1 Existence and Good Standing. To the extent that such BDA Contributor is
not a natural person, such BDA Contributor is a limited partnership, limited
liability company or corporation (as applicable), duly formed and validly
existing under the laws of the jurisdiction of its organization. Such BDA
Contributor has all requisite partnership, limited liability company or
corporate (as applicable) power and authority to carry on its business as it is
now being conducted.

     3.2 Authority. Such BDA Contributor has all requisite partnership, limited
liability company or corporate (as applicable) power and authority to execute,
deliver and perform its obligations under this Agreement and the Ancillary
Documents, to the extent a party hereto or thereto. This Agreement and each of
the Ancillary Documents have been duly and validly executed and delivered by
such BDA Contributor and, assuming the due authorization, execution and delivery
hereof and thereof by the other parties hereto and thereto, constitutes the
valid and binding obligation of such BDA Contributor, enforceable against such
BDA Contributor in accordance with its respective terms, subject to the effect
of bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors’ rights generally and general equitable principles.

     3.3 No Violation. The execution and delivery of this Agreement and each of
the Ancillary Documents and the consummation of the transactions contemplated
hereby and thereby by such BDA Contributor (to the extent a party thereto) will
not (i) violate any of the formation or governing documents of the such BDA
Contributor (if applicable), (ii) violate any provision of or result in the
breach of or entitle any party to accelerate (whether after the giving of notice
or lapse of time or both) any obligation under any lease, contract, license,
instrument or

-8-



--------------------------------------------------------------------------------



 



any other agreement to which such BDA Contributor is a party, (iii) result in
the creation or imposition of any Lien upon the BDA Properties or any other
property of such BDA Contributor, or (iv) to the knowledge of such BDA
Contributor, violate or conflict with any order, award, judgment or decree or
other restriction of any law, ordinance or regulation to which such BDA
Contributor or any of its, his or her properties or interest is subject.

     3.4 Consents and Approvals. No prior consent, approval or authorization of,
or declaration, filing or registration with any Governmental Authority or other
Person is required in connection with the execution, delivery and performance by
such BDA Contributor of this Agreement and the Ancillary Documents and the
transactions contemplated hereby and thereby.

     3.5 Title to Properties. Except for items disclosed in Schedule 3.5 and
goods and other property sold, used or otherwise disposed of in the ordinary
course of business, such BDA Contributor has Good and Marketable Title in and to
all BDA Properties owned by it, him or her free and clear of any Liens, except
for: (i) Liens for current Taxes not yet due and payable, (ii) materialman’s,
mechanic’s, repairman’s, employee’s, contractors, operator’s, and other similar
Liens arising in the ordinary course of business (A) if they have not been
perfected pursuant to law, (B) if perfected, they have not yet become due and
payable or payment is being withheld as provided by law, or (C) if their
validity is being contested in good faith by appropriate action, (iii) all
rights to consent by, required notices to, filings with, or other actions by
Governmental Authority in connection with the sale or conveyance of oil and gas
leases or interests if they are customarily obtained subsequent to the sale or
conveyance, and (iv) such imperfections of title, easements and Liens which have
not had, or would not reasonably be expected to have, a Material Adverse Effect.
All major items of operating equipment used in connection with the BDA
Properties over which such BDA Contributor has operating rights are in good
operating condition and in a state of reasonable maintenance and repair,
ordinary wear and tear excepted, except as has not had, and would not reasonably
be expected to have, a Material Adverse Effect on such BDA Properties.

     3.6 Absence of Litigation. There is no Action pending or, to the knowledge
of such BDA Contributor, threatened against such BDA Contributor or involving
any of the BDA Properties, before any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect. Such BDA Contributor
nor its, his or her BDA Property is subject to any continuing order of, consent
decree, settlement agreement or similar written agreement with, or continuing
investigation by, any Governmental Authority, or any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority that
would prevent or materially delay consummation of the transactions contemplated
hereby or otherwise prevent or materially delay such BDA Contributor from
performing its, his or her obligations under this Agreement and the Ancillary
Documents.

     3.7 Taxes. All Tax Returns of such BDA Contributor required to be filed by
law where the failure to file such Tax Returns on a duly and timely basis could
result in a Lien on the BDA Properties or the imposition on the Company or the
New Subsidiary of any liability for Taxes have been duly and timely filed in the
proper form with the appropriate Governmental Authority. All Taxes due or
payable pursuant to such Returns or otherwise have been paid, except for such
amounts as are being contested diligently, in the appropriate forum and in good
faith, where the failure to pay or contest such amounts could result in a Lien
on the BDA

-9-



--------------------------------------------------------------------------------



 



Properties or the imposition on the Company or the New Subsidiary of any
liability for any Taxes. No federal, state, local or foreign audits or other
administrative or court proceedings are presently pending with respect to any
Tax Return or Tax of the representing BDA Contributor, and such BDA Contributor
has not received written notice from any Governmental Authority of the expected
commencement of any such proceeding, which could result in a Lien on the BDA
Properties or the imposition on the Company or the New Subsidiary of any
liability for Taxes. All Taxes based on or measured by the ownership of BDA
Properties owned by such BDA Contributor or the production of oil or gas
therefrom or the receipt of proceeds therefrom, which have become due and
payable prior to the date hereof with respect to such BDA Properties have been
properly paid, and such Taxes which become due and payable prior to the Closing
shall be properly paid by such BDA Contributor.

     3.8 Gas Imbalances. To the knowledge of the applicable BDA Contributor,
except as set forth in Schedule 3.8, such BDA Contributor has not has received
any material deficiency payment under any gas contract with respect to the BDA
Properties for which any Person has a right to take deficiency gas from such BDA
Contributor, nor has such BDA Contributor received any material payment for
production which is subject to refund or recoupment out of future production.

     3.9 Take or Pay. To the knowledge of the applicable BDA Contributor, there
are no calls (exclusive of market calls) on the oil or gas production with
respect to such BDA Contributor’s interest in the BDA Properties and such BDA
Contributor has no obligation to deliver oil or gas pursuant to any take-or-pay,
prepayment or similar arrangement without receiving full payment therefor,
excluding gas imbalances disclosed in Schedule 3.8.

     3.10 Leases. To the knowledge of the applicable BDA Contributor, each of
the leases regarding the BDA Properties owned by such BDA Contributor is valid
and in full force and effect, and such BDA Contributor has performed all
obligations required to be performed under such leases, or any other instruments
and agreements relating to the BDA Properties, and is not in default thereunder.

     3.11 Rentals Paid. To the knowledge of the applicable BDA Contributor, all
rentals, bonuses and royalties on the production from the BDA Properties owned
by such BDA Contributor, and any other interests payable out of such production,
have been timely and fully paid and discharged, and all conditions necessary,
and all conditions necessary to keep the leases regarding such BDA Properties in
full force have been performed and no proceeds from the sale of production
attributable to such BDA Properties are currently being held in suspense by any
purchase thereof.

ARTICLE IV
REPRESENTATIONS OF COMSTOCK PARTIES

     The Comstock Parties hereby jointly and severally represent and warrant to
each of the Company, the New Subsidiary and the BDA Contributors as follows:

     4.1 Existence and Good Standing. Comstock Offshore is a limited liability
company, duly formed and validly existing under the laws of the State of Nevada.
Comstock Offshore has all requisite limited liability company power and
authority to carry on its business as it is now

-10-



--------------------------------------------------------------------------------



 



being conducted. Comstock Resources is a corporation, duly formed and validly
existing under the laws of the State of Nevada. Comstock Resources has all
requisite corporate power and authority to carry on its business as it is now
being conducted.

     4.2 Authority. Each Comstock Party has all requisite limited liability
company power and authority to execute, deliver and perform this Agreement and
the Ancillary Documents to the extent a party hereto or thereto. This Agreement
and the Ancillary Documents have been duly and validly executed and delivered by
each Comstock Party (to the extent a party thereto) and, assuming the due
authorization, execution and delivery hereof and thereof by the other parties
hereto and thereto, constitutes the valid and binding obligation of each
Comstock Party (to the extent a party thereto), enforceable against it in
accordance with its respective terms, subject to the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to
creditors’ rights generally and general equitable principles.

     4.3 No Violation. The execution and delivery of this Agreement and the
Ancillary Documents and the consummation of the transactions contemplated hereby
and thereby by each Comstock Party will not (i) violate any of the formation or
governing documents of either Comstock Party, (ii) violate any provision of or
result in the breach of or entitle any party to accelerate (whether after the
giving of notice or lapse of time or both) any obligation under any lease,
contract, license, instrument or any other agreement to which either Comstock
Party is a party, (iii) result in the creation or imposition of any Lien upon
the Comstock Properties or any other property of either Comstock Party, or
(iv) to the knowledge of the Comstock Parties, violate or conflict with any
order, award, judgment or decree or other restriction of any law, ordinance or
regulation to which either Comstock Party or any of their respective properties
or interests are subject.

     4.4 Consents and Approvals. No prior consent, approval or authorization of,
or declaration, filing or registration with any Governmental Authority or other
Person is required in connection with the execution, delivery and performance by
the Comstock Parties of this Agreement and the Ancillary Documents by Comstock
Offshore and the transactions contemplated hereby and thereby, except for those
that have been obtained prior to the date hereof.

     4.5 Title to Properties. Except for items disclosed in Schedule 4.5 and
goods and other property sold, used or otherwise disposed of in the ordinary
course of business, Comstock Offshore has Good and Marketable Title in and to
all Comstock Properties, free and clear of any Liens, except for: (i) Liens for
current Taxes not yet due and payable, (ii) materialman’s, mechanic’s,
repairman’s, employee’s, contractors, operator’s, and other similar Liens
arising in the ordinary course of business (A) if they have not been perfected
pursuant to law, (B) if perfected, they have not yet become due and payable or
payment is being withheld as provided by law, or (C) if their validity is being
contested in good faith by appropriate action, (iii) all rights to consent by,
required notices to, filings with, or other actions by Governmental Authority in
connection with the sale or conveyance of oil and gas leases or interests if
they are customarily obtained subsequent to the sale or conveyance, and (iv)
such imperfections of title, easements and Liens which have not had, or would
not reasonably be expected to have, a Material Adverse Effect.

-11-



--------------------------------------------------------------------------------



 



     4.6 Absence of Litigation. There is no Action pending or, to the knowledge
of the Comstock Parties, threatened against either Comstock Party or involving
any of the Comstock Properties before any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect. Neither of the
Comstock Parties nor any of the Comstock Properties is subject to any continuing
order of, consent decree, settlement agreement or similar written agreement
with, or continuing investigation by, any Governmental Authority, or any order,
writ, judgment, injunction, decree, determination or award of any Governmental
Authority that would prevent or materially delay consummation of the
transactions contemplated hereby or otherwise prevent or materially delay either
Comstock Party from performing its respective obligations under this Agreement
and the Ancillary Documents.

     4.7 Taxes. All Tax Returns required to be filed by law where the failure to
file such Tax Returns on a duly and timely basis could result in a Lien on the
Comstock Properties or the imposition on the Company or the New Subsidiary of
any liability for Taxes have been duly and timely filed in the proper form with
the appropriate Governmental Authority. All Taxes due or payable pursuant to
such Tax Returns or otherwise have been paid, except for such amounts as are
being contested diligently, in the appropriate forum and in good faith, where
the failure to pay or contest such amounts could result in a Lien on the
Comstock Properties or the imposition on the Company or the New Subsidiary of
any liability for any Taxes. No federal, state, local or foreign audits or other
administrative or court proceedings are presently pending with respect to any
Tax Return or Tax of the Comstock Parties, and the Comstock Parties have not
received written notice from any Governmental Authority of the expected
commencement of any such proceeding, which could result in a Lien on the
Comstock Properties or the imposition on the Company or the New Subsidiary of
any liability for Taxes. All Taxes based on or measured by the ownership of
Comstock Properties or the production of oil or gas therefrom or the receipt of
proceeds therefrom, which have become due and payable prior to the date hereof
with respect to the Comstock Properties have been properly paid, and Comstock
Offshore’s allocable share of such Taxes which become due and payable prior to
the Closing shall be properly paid by Comstock Offshore.

     4.8 Gas Imbalances. To the knowledge of the Comstock Parties, except as set
forth in Schedule 4.8, Comstock Offshore has not received any material
deficiency payment under any gas contract with respect to the Comstock
Properties for which any Person has a right to take deficiency gas from Comstock
Offshore, nor has it received any material payment for production which is
subject to refund or recoupment out of future production.

     4.9 Take or Pay. To the knowledge of the Comstock Parties, there are no
calls (exclusive of market calls) on the oil or gas production with respect to
Comstock Offshore’s interest in the Comstock Properties and Comstock Offshore
has no obligation to deliver oil or gas pursuant to any take-or-pay, prepayment
or similar arrangement without receiving full payment therefor, excluding gas
imbalances disclosed in Schedule 4.8.

     4.10 Leases. To the knowledge of the Comstock Parties, each of the leases
regarding the Comstock Properties is valid and in full force and effect, and
Comstock Offshore has performed all obligations required to be performed under
such leases, or any other instruments and agreements relating to the Comstock
Properties, and is not in default thereunder.

-12-



--------------------------------------------------------------------------------



 



     4.11 Rentals Paid. To the knowledge of the Comstock Parties, all rentals,
bonuses and royalties on the production from the Comstock Properties, and any
other interests payable out of such production, have been timely and fully paid
and discharged, and all conditions necessary, and all conditions necessary to
keep the leases regarding the Comstock Properties in full force have been
performed and no proceeds from the sale of production attributable to the
Comstock Properties are currently being held in suspense by any purchase
thereof.

     4.12 Comstock Credit Facility. No event of default currently exists under
the Comstock Credit Facility or would result from the transactions contemplated
hereby.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF ALL OF THE CONTRIBUTORS
AND DISTRIBUTEES

     Each Contributor and Distributee hereby severally and not jointly
represents and warrants to the Company and each other Contributor and
Distributee as follows:

     5.1 Acquisition Entirely for Own Account. This Agreement is made with the
other Contributors and Distributees and the Company in reliance upon its or his
representation, which by its or his execution of this Agreement is hereby
confirmed, that the Units to be acquired or received by such Contributor or
Distributee will be acquired for investment for such Contributor’s or
Distributee’s own account, and not with a view toward the distribution of any
part thereof, and that such Contributor or Distributee has no present intention
of selling, granting any participation in, or otherwise distributing the same in
a manner contrary to the Securities Act or applicable state securities laws
except as may be permitted pursuant to the Transfer Restriction Agreement.

     5.2 Disclosure of Information; Due Diligence. Each Contributor and
Distributee has received the Private Placement Memorandum dated July 14, 2004
from the Company, and has had the opportunity to ask questions of and receive
answers from the Company regarding the Company and the terms and conditions of
the offering of the Units hereunder and has received all information that the
Contributor or the Distributee has requested from the Company concerning the
Company and the transactions contemplated hereby.

     5.3 Investment Experience; Accredited Purchaser Status. Each Contributor or
Distributee is able to fend for itself or himself in the transactions
contemplated by this Agreement, can bear the economic risk of its or his
investment (including the possible complete loss of such investment) for an
indefinite period of time and has such knowledge and experience in financial or
business matters that he or it is capable of evaluating the merits and risks of
the investment in the Units or is relying on his or its own Purchaser
Representative in making his or its investment decision. Each Contributor or
Distributee understands that the Units to be acquired hereunder have not been
registered under the Securities Act, or under the securities laws of any
jurisdiction and such are being issued, by reason of reliance upon certain
exemptions, and that the reliance on such exemptions is predicated, in part,
upon the accuracy of the Contributors’ or the Distributee’s representations and
warranties in this Article V. “Purchaser Representative” shall mean any person
who (1) is not an Affiliate, manager, officer or other employee of the Company,
or beneficial owner of 10% or more of the equity interest in

-13-



--------------------------------------------------------------------------------



 



the Company, (2) has such knowledge and experience in financial and business
matters that he is capable of evaluating, alone or together with other purchaser
representatives of the Contributor or the Distributee, or together with the
Contributor or the Distributee, the merits and risks of the investment in Units,
(3) is acknowledged by the Contributor or the Distributee in writing during the
course of the transactions contemplated hereby to be such Contributor’s or
Distributee’s purchaser representative in connection with evaluating the merits
and risks of the prospective investment in Units, and (4) discloses to the
Contributor or the Distributee in writing a reasonable time prior to the sale of
Units any material relationship between such purchaser representative or his
Affiliates and the Company or its Affiliates that exists, that is mutually
understood to be contemplated, or that has existed at any time during the
previous two years, and any compensation received or to be received as a result
of such relationship.

          (a) With respect to Comstock Offshore, BDAR, Laufer, Blackie, Haro,
and such other Contributors and Distributees identified on Schedule 5.1, each
such Contributor or Distributee is familiar with Regulation D promulgated under
the Securities Act and each is an “accredited investor” as defined in Rule
501(a) of such Regulation D.

          (b) With respect to each other Contributor and Distributee, (i) such
Contributor’s or Distributee’s financial capacity is such that the total cost of
such Contributor’s or Distributee’s investment in the Company would not be
material when compared to such Contributor’s or Distributee’s total financial
capacity (it being presumed that this test will be met if the investment to be
made by such Contributor or Distributee is does not exceed 10% of such
Contributor’s or Distributee’s net worth or joint net worth with such
Contributor’s or Distributee’s spouse), (ii) such Contributor or Distributee has
adequate means of providing for such Contributor’s or Distributee’s current
needs and personal contingencies and has no need for liquidity in his investment
in the Units, (iii) such Contributor or Distributee has substantial experience
in making investment decisions of this type or is relying on his or its own
Purchaser Representative in making his or its investment decision, (iv) such
Contributor or Distributee or his or its Purchaser Representative has knowledge
of finance, securities and investments, generally, (v) such Contributor or
Distributee or his or its Purchaser Representative has prior experience and
skill in investments based upon actual participation and (vi) such Contributor
or Distributee has disclosed to the Company in writing any person who will act
as his or its Purchaser Representative.

     5.4 Restricted Securities. Each Contributor and Distributee understands
that the Units to be acquired hereunder are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Company in transactions not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances and in accordance with the terms and conditions set forth in the
Operating Agreement and Restricted Transfer Agreement. Each Contributor and
Distributee represents that he, she or it is familiar with Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

-14-



--------------------------------------------------------------------------------



 



ARTICLE VI
ADDITIONAL COVENANTS

     6.1 Taxes.

          (a) For federal income tax purposes, all Parties will treat the
Contributions contemplated by this Agreement as contributions to the Company
qualifying under Section 721 of the Code, except that to the extent of the cash
payments and the Contribution Notes which will be treated as sales to the
Company under Section 707 of the Code. In accordance with the foregoing
provision, Contributions to the New Subsidiary shall be treated as contributions
or sales, as applicable, to the Company for federal income tax purposes.

          (b) In order to apportion appropriately any Taxes relating to a
Straddle Period, each Contributor shall, to the extent permitted under
applicable law, elect with each relevant Tax authority to treat for all Tax
purposes the Effective Time as the last day of the taxable year or period of, or
with respect to, the entities or assets contributed by such Party. Each such
Party shall timely prepare and file (or cause to be timely prepared and filed)
all Tax Returns relating to the entities or assets contributed by such Party for
all Pre-Effective Periods other than Straddle Periods and all other Tax Returns
required to be filed on or before the Effective Time. Each party shall timely
pay (or cause to be paid) all Taxes shown as due and payable on such Tax
Returns. The Company shall timely prepare and file (or cause to be timely
prepared and filed) all Tax Returns for any Straddle Periods (“Straddle
Returns”). The Company shall timely pay (or cause to be paid) all Taxes shown as
due and payable on all Straddle Returns and, with respect to each such Straddle
Return, the Party that contributed the asset or entity related thereto shall
reimburse the Company for Taxes attributable to the portion of the Straddle
Period ending on or before the Effective Time. For this purpose, the portion of
any Taxes that are allocable to the portion of the Straddle Period ending on the
Effective Time shall be: (1) in the case of Taxes that are imposed on a periodic
basis, the amount of such Taxes for the entire relevant Straddle Period (or, in
the case of such Taxes determined on an arrears basis (such as real property
Taxes), the amount of such Taxes for the immediately preceding period)
multiplied by a fraction the numerator of which is the number of calendar days
in the Straddle Period prior to and including the Effective Time and the
denominator of which is the number of calendar days in the entire Straddle
Period; or (2) in the case of all other Taxes (such as Taxes that are either
(x) based upon or related to income or receipts, or (y) imposed in connection
with any sale or other transfer or assignment of property (real or personal,
tangible or intangible)), the amount that would be payable if the taxable year
or period ended on the Effective Time. Reimbursements pursuant to this
Section 6.1(b) shall be made within thirty (30) days of the Company’s request
therefor. After all Tax Returns have been filed as required by this
Section 6.1(b), each Party agrees to provide the Company with documentation
showing the tax basis of all assets contributed to the Company pursuant to this
Agreement.

          (c) Laufer and Blackie will, with respect to the employees of BDAO and
BDA Oil and Gas, take the position that BDAO and BDAOG prior to the Closing each
meet the definition of “predecessor” and the Company meets the definition of
“successor” as defined in Revenue Procedure 96-60, 1996-2 C.B. 399, and Treasury
Regulation section 31.3121(a)(1)-1(b). Absent a mutual agreement with the
Company to the contrary, each party will use the “Standard Procedure” described
in section 4 of Revenue Procedure 96-60. Laufer and Blackie

-15-



--------------------------------------------------------------------------------



 



shall promptly supply the Company, with respect to all of such employees, all
cumulative payroll information as of the Effective Time to comply with Treasury
Regulation section 31.3121(a)(1)-1(b).

          (d) All Parties shall cooperate fully, as and to the extent reasonably
requested by the Company, in connection with any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the Company’s request) the provision of records and information that
are reasonably relevant to any such audit, litigation or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Each Party
agrees (A) to retain all books and records with respect to Tax matters relating
to the Party’s Contribution relating to any taxable period beginning before the
Effective Time until the expiration of the statute of limitations (including
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (B) to
give the Company reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the Company requests, shall allow
the Company to take possession of such books and records.

     6.2 Termination of Exploration Agreement. At the Closing, the Exploration
Agreement shall be terminated by written agreement of the parties thereto
(without any liability to any party thereto) and shall be of no further force
and effect. All warrants to purchase common stock of Comstock Resources that are
not earned by the Effective Time pursuant to the terms of the Exploration
Agreement are hereby cancelled, forfeited and of no further force and effect;
provided that Laufer and Blackie shall be entitled to receive the warrants due
under the Exploration Agreement on any well that has been spudded prior to the
Closing Date as long as the well is a qualifying well under the Exploration
Agreement and such well is completed as a successful well as provided therein.
Comstock Offshore will be reimbursed for (a) all advances not previously
reimbursed and (b) all out of pocket costs incurred with respect to prospects
identified but not drilled as of the Effective Time, in each case pursuant to
the Exploration Agreement. In the event the Company is dissolved pursuant to
Section 17.7 of the Operating Agreement, the Exploration Agreement shall be
reinstated in accordance with its terms.

     6.3 Loans by Comstock Resources. Comstock Resources agrees to advance funds
from time to time to the Company in such amounts as the Board of Managers of the
Company may reasonably request, with an aggregate amount outstanding at any time
not to exceed $200 million (the “Loans”). Such Loans shall be pursuant to a Loan
Agreement in the form of Exhibit D attached hereto, and shall be secured by a
Lien on all of the Properties pursuant to deeds of trust, mortgages and other
security documents acceptable to Comstock Resources.

     6.4 Services Agreement. At the Closing, Comstock Resources and the Company
shall enter into the Services Agreement in the form attached hereto as
Exhibit E.

     6.5 Adoption of Incentive Plan. As of the Closing, the Company shall adopt
the Bois d’Arc Energy, LLC Long Term Incentive Plan in the form attached hereto
as Exhibit F (the “LTIP”). The initial awards under the LTIP will be as set
forth on Schedule 6.5.

-16-



--------------------------------------------------------------------------------



 



     6.6 Overriding Royalty Incentive Plan. As of the Closing, the Company shall
adopt the Bois d’Arc Energy, LLC Overriding Royalty Interest Incentive Plan in
the form attached hereto as Exhibit G.

     6.7 Employee Benefit Plans. Comstock Resources shall permit the employees
of the Company to participate in its Employee Benefit Plan, a group medical and
welfare benefits plan. The Company shall adopt and maintain a 401(k) plan for
its employees.

     6.8 Employment Arrangements. At the Closing, (a) the Company and Blackie
shall enter into an employment agreement in the form attached hereto as Exhibit
H-1 and (b) the Company and Laufer shall enter into an employment agreement in
the form attached hereto as Exhibit H-2.

     6.9 Guaranty of Credit Facility Debt. The Parties acknowledge and agree
that each of the Company, the New Subsidiary, the New GP, BDAO and BDAOG will
become a guarantor under the Comstock Credit Facility, and will deliver all
documents contemplated thereby.

     6.10 Guaranty of Indenture Debt. The parties acknowledge and agree that
each of the Company, the New Subsidiary, the New GP, BDAO and BDAOG will become
a guarantor and restricted subsidiary under the Indenture, and will deliver all
documents contemplated thereby.

     6.11 Cooperation with Accountants. Each of the Parties agrees to cooperate
with the Company’s accountants and provide such accountants with all books and
records as may be requested in connection with the preparation of audited
financial statements for the Company that may be necessary for a subsequent
financing transaction. Any Party considered a “predecessor” to the Company shall
further allow the Company’s accountants to perform audits of its financial
statements for prior periods to the extent necessary for a subsequent financing
transaction.

     6.12 Expenses. Except as otherwise provided in this Agreement, all expenses
involved in the preparation and negotiation of this Agreement and the
transactions contemplated hereby shall be borne by the Company. The Company
shall reimburse each of the Comstock Parties, Laufer and Blackie any such
expenses paid by such Party.

ARTICLE VII
CONDITIONS TO THE CLOSING

     7.1 Conditions to Each Party’s Obligation to Close. The respective
obligations of each Party to effect the transactions contemplated by this
Agreement shall be subject to the fulfillment or waiver, if permissible, of the
following conditions prior to the Closing:

          (a) no preliminary or permanent injunction or other order or decree by
any federal or state court which prevents the consummation of the transactions
contemplated by this Agreement shall have been issued and remain in effect (each
Party hereby agreeing to use its reasonable efforts to have any such injunction,
order or decree lifted);

          (b) no action shall have been taken, and no statute, rule or
regulation shall have been enacted, by any state or federal government or
governmental agency in the United

-17-



--------------------------------------------------------------------------------



 



States which would prevent the consummation of the transactions contemplated by
this Agreement or make the consummation of the transactions contemplated by this
Agreement illegal; and

     (c) If Sally Blackie and Bets West, LLC elect to participate in the
transactions contemplated by this Agreement, the Company shall have received the
necessary instruments in form and substance satisfactory to it from Sally
Blackie regarding the relinquishment and cancellation of certain rights and such
other matters with respect to the Properties as the Company determines.

ARTICLE VIII
TERMINATION AND WAIVER

     8.1 Termination.

          (a) Any Contributor shall have the right to terminate this Agreement
if the transactions contemplated by this Agreement are enjoined by a final,
unappealable court order.

          (b) This Agreement may be terminated and the transactions contemplated
hereby abandoned at any time prior to the Closing by mutual written agreement of
BDAR and Comstock Offshore.

     8.2 Effect of Termination. If this Agreement is terminated by a Party
pursuant to the provisions of Section 7.1, this Agreement shall forthwith become
void and there shall be no further obligations on the part of any of the
Parties, or their respective stockholders, partners, members, directors,
officers, managers, employees, agents or representatives other than Section
10.15 and this Section 8.2. Notwithstanding the preceding sentence or any other
provision set forth herein, nothing in this Section 8.2 shall relieve any Party
from liability for any breach of this Agreement.

     8.3 Extensions; Waiver. At any time prior to the Closing, the Parties may
(a) extend the time for the performance of any of the obligations or other acts
of the other Parties, (b) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant thereto and
(c) waive compliance with any of the agreements or conditions herein. Any
agreement on the part of a Party to any such extension or waiver shall be valid
if set forth in an instrument in writing signed on behalf of such Party. No
waiver, or failure to insist upon strict compliance, by any Party of any
condition or any breach of any obligation, term, covenant, representation,
warranty or agreement contained in this Agreement, in any one or more instances,
shall be construed to be a waiver of, or estoppel with respect to, any other
condition or any other breach of the same or any other obligation, term,
covenant, representation, warranty or agreement.

ARTICLE IX
REMEDIES

     9.1 Right to Indemnification Not Affected by Knowledge. The right to
indemnification in accordance with the provisions of this Article will not be
affected by any investigation conducted with respect to, or any Knowledge of the
Indemnified Party (as defined

-18-



--------------------------------------------------------------------------------



 



herein below), whether before or after the execution and delivery of this
Agreement or the Closing Date, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant or obligation.

     9.2 Indemnification by Laufer and Blackie. Except as otherwise expressly
provided in this Article IX and subject to the limitations stated in this
Article IX, Laufer and Blackie severally and not jointly agree to, and shall,
defend, indemnify and hold harmless the Company, the New Subsidiary and the
Comstock Parties (and their respective officers, directors, employees, agents,
shareholders, members and partners) from and against, and shall reimburse the
Company, the New Subsidiary and the Comstock Parties (and their respective
officers, directors, employees, agents, shareholders, members and partners) for,
all Losses incurred by the Company, the New Subsidiary and the Comstock Parties
(and their respective officers, directors, employees, agents, shareholders,
members and partners), relating to, resulting from or arising out of (including,
without limitation, as a result of any allegation by any third party) the
following: (a) any inaccuracy in any representation or warranty of either Laufer
or Blackie under Article II of this Agreement; (b) any breach or nonfulfillment
of any covenant, agreement or other obligation of Laufer or Blackie of any
provision of this Agreement; or (c) any Tax of BDAO or BDAOG attributable to a
Pre-Effective Period.

     9.3 Indemnification by the BDA Contributors. Except as otherwise expressly
provided in this Article IX and subject to the limitations stated in this
Article IX, each BDA Contributor agrees to, and shall severally and not jointly,
defend, indemnify and hold harmless the Company, the New Subsidiary and the
Comstock Parties (and their respective officers, directors, employees, agents,
shareholders, members and partners) from and against, and shall reimburse the
Company, the New Subsidiary and the Comstock Parties (and their respective
officers, directors, employees, agents, shareholders, members and partners) for,
all Losses incurred by the Company, the New Subsidiary and the Comstock Parties
(and their respective officers, directors, employees, agents, shareholders,
members and partners), relating to, resulting from or arising out of (including,
without limitation, as a result of any allegation by any third party) the
following: (a) any inaccuracy in any representation or warranty of the
indemnifying BDA Contributor under Articles III and V of this Agreement; (b) any
breach or nonfulfillment of any covenant, agreement or other obligation of the
applicable BDA Contributor of any provision of this Agreement; or (c) any Tax
attributable to a Pre-Effective Period related to the BDA Properties; or (d) the
breach by the BDA Contributor of any of its duties (including duties of
disclosure) to its respective Distributees, if applicable, arising in connection
with the transactions contemplated by this Agreement; or (e) obligations or
liabilities of such BDA Contributor to any of its former partners, members,
employees or agents on account of such Person’s present or former interest in or
right to participate in the revenues or profits of such BDA Contributor.

     9.4 Indemnification by the Comstock Parties. Except as otherwise expressly
provided in this Article IX and subject to the limitations stated in this
Article IX, Comstock Offshore and Comstock Resources jointly and severally agree
to, and shall, defend, indemnify and hold harmless the Company, the New
Subsidiary and the BDA Contributors (and their respective officers, directors,
employees, agents, shareholders, members and partners) from and against, and
shall reimburse the Company, the New Subsidiary and the BDA Contributors (and
their respective officers, directors, employees, agents, shareholders, members
and partners) for, each and every Loss incurred by the Company, the New
Subsidiary and the BDA Contributors (and

-19-



--------------------------------------------------------------------------------



 



their respective officers, directors, employees, agents, shareholders, members
and partners), relating to, resulting from or arising out of (including, without
limitation, as a result of any allegation by any third party) the following:
(a) any inaccuracy in any representation or warranty of either Comstock Party
under Articles IV and V of this Agreement; (b) any breach or nonfulfillment of
any covenant, agreement or other obligation of either Comstock Party under any
provision of this Agreement; or (c) any Tax attributable to a Pre-Effective
Period related to the Comstock Properties.

     9.5 Notice and Defense of Third-Party Claims. If any judicial,
administrative, arbitration or investigatory proceeding or other proceeding,
claim or controversy (collectively, a “Proceeding”) shall be brought or asserted
under this Article IX against an indemnified party or any successor thereto (the
“Indemnified Person”) in respect of which indemnity may be sought under this
Article IX from an indemnifying person or any successor thereto (the
“Indemnifying Person”), the Indemnified Person shall give prompt written notice
of such Proceeding to the Indemnifying Person who shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to the
Indemnified Person and the payment of all reasonable expenses; provided, that
any delay or failure so to notify the Indemnifying Person shall relieve the
Indemnifying Person of its obligations hereunder only to the extent, if at all,
that it is materially prejudiced by reason of such delay or failure. In no event
shall any Indemnified Person be required to make any expenditure or bring any
cause of action to enforce the Indemnifying Person’s obligations and Liability
under and pursuant to the indemnifications set forth in this Article IX. The
Indemnified Person shall have the right to employ separate counsel in any of the
foregoing Proceedings and to participate in the defense thereof, but the
reasonable fees and expenses of such counsel shall be at the expense of the
Indemnified Person unless the Indemnified Person shall in good faith determine
that there exist actual or potential conflicts of interest which make
representation by the same counsel inappropriate. The Indemnified Person’s right
to participate in the defense or response to any Proceeding should not be deemed
to limit or otherwise modify its rights or obligations under this Article IX. In
the event that the Indemnifying Person, within twenty (20) days after notice of
any such Proceeding, fails to assume the defense thereof, the Indemnified Person
shall have the right to undertake the defense, compromise or settlement of such
Proceeding for the account of and at the expense of the Indemnifying Person.
Anything in this Article IX to the contrary notwithstanding, the Indemnifying
Person shall not, without the Indemnified Person’s prior written consent (which
consent shall not be unreasonably withheld), settle or compromise any Proceeding
or consent to the entry of any judgment with respect to any Proceeding;
provided, however, the Indemnified Person’s prior written consent is not
required if (A) there is no finding or admission of any violation of law, rule,
regulation or other legal requirement or any violation of the rights of any
person and no effect on any other claims that may be made against the
Indemnified Person, (B) the Indemnified Person receives as part of such
settlement a legal, binding and enforceable unconditional satisfaction and/or
release, in form and substance reasonably satisfactory to it, providing that any
claimed liability of the Indemnified Person with respect thereto is being fully
satisfied by reason of such compromise or settlement and that the Indemnified
Person is being released from any and all obligations or liabilities it may have
with respect thereto, and (C) the sole relief provided is monetary damages that
are paid in full by the Indemnifying Person.

     9.6 Limitations of Liability. In calculating the amount of any Loss for
which any Indemnifying Person is liable under this Article IX there shall be
taken into consideration the

-20-



--------------------------------------------------------------------------------



 



amount of any insurance recoveries from third-party insurers which the
Indemnified Person actually receives as a direct consequence of the
circumstances to which the Loss related or from which the Loss resulted or
arose, except to the extent such insurance recoveries have or are reasonably
anticipated to result in future or retroactive premium increases.

     9.7 Specific Performance; Injunctive and Other Equitable Relief. Each Party
hereto acknowledges that a violation or attempted violation of any of the
covenants and agreements herein will cause such damage to the other Parties as
will be irreparable, the exact amount of which would be difficult or impossible
to ascertain and for which there will be no adequate remedy at law, agrees that
the other Parties hereto shall be entitled as a matter of right to specific
performance and injunctive and other equitable relief in case of such violation
or attempted violation as well as any injunctive and other equitable relief in
case of such violation or attempted violation as well as any and all costs and
expenses sustained or incurred in obtaining any such equitable relief,
including, without limitation, reasonable attorneys’ fees, and agrees to waive
any requirement for the securing or posting of any bond or other security in
connection with the obtaining of any such injunction or other equitable relief.

     9.8 Certain Joinder to Indemnification. Laufer hereby joins in and agrees
to be bound by the indemnification obligation of Haro under Section 9.3 to the
same extent as Haro is bound thereby.

ARTICLE X
MISCELLANEOUS

     10.1 Survival of Representations and Warranties. The Parties agree that all
of their respective representations and warranties contained in this Agreement,
the Schedules hereto or any certificate, agreement or document delivered under
this Agreement shall survive the Closing. Notwithstanding the foregoing, all
representations and warranties shall terminate upon consummation of a Financing
Transaction.

     10.2 Brokers and Finders. All negotiations on behalf of the Parties
relating to this Agreement and the transactions contemplated by this Agreement
have been carried on by the Parties and their respective agents directly without
the intervention of any other person in such manner as to give rise to any claim
against any other Party for financial advisory fees, brokerage or commission
fees, finder’s fees or other like payment in connection with the consummation of
the transactions contemplated hereby.

     10.3 Entire Agreement; Assignment. This Agreement together with the
Ancillary Documents constitute the entire agreement among the Parties with
respect to the subject matter hereof, and supersede all other prior agreements
and understandings, both written and oral, among the Parties or any of them with
respect to the subject matter hereof. This Agreement shall not be assigned (by
operation of law or otherwise) by any Party without the prior written consent of
all other Parties. No assignment shall relieve the assigning party of any
obligation hereunder.

     10.4 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement of all of the Parties.

-21-



--------------------------------------------------------------------------------



 



     10.5 Further Assurances. From time to time, the Parties shall execute and
deliver such further agreements, documents, certificates and other instruments
and shall take or cause to be taken such other actions as shall be reasonably
necessary or advisable to carry out the purposes of and effect the transactions
contemplated by this Agreement.

     10.6 Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

     10.7 Address for Notices. All notices, demands, consents and reports
provided for in this Agreement shall be in writing and shall be given to the
Parties at the addresses set forth herein or at such other addresses as a Party
may hereafter specify in writing. Such notices may be delivered by hand or by
telecopy or may be mailed, postage prepaid, by certified or registered mail, by
a deposit in a depository for the receipt of mail regularly maintained by the
United States Postal Service. All notices which are hand delivered or delivered
by telecopy shall be deemed given on the date of delivery. Except as otherwise
provided herein, all notices which are mailed in the manner provided above shall
be deemed given upon receipt.

     if to any BDA Contributor:



    c/o Bois d’Arc Resources, Ltd.
600 Travis, Suite 6275
Houston, Texas 77002
Attn: Mr. Gary Blackie
Telecopy: (713) 228-1759

     with a copy (which shall not constitute notice) to:



    Crady, Jewett & McCulley, L.L.P.
2727 Allen Parkway, Suite 1700
Houston, Texas 77019-2125
Attention: Larry Glenn
Telecopy No.: (713) 739-8403

     if to either Comstock Party:



    c/o Comstock Resources, Inc.
5300 Town and Country Blvd., Suite 500
Frisco, Texas 75034
Attention: Mr. M. Jay Allison
Telecopy No.: (972) 668-8812

-22-



--------------------------------------------------------------------------------



 



    with a copy (which shall not constitute notice) to:



    Locke Liddell & Sapp LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75201
Attention: Jack E. Jacobsen
Telecopy No.: (214) 756-8553

     10.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

     10.9 Dispute Resolution.

          (a) Negotiation. The Parties shall attempt to resolve any dispute
arising out of or relating to this Agreement or the termination, breach, or
validity of this Agreement, promptly by good faith negotiation among
representatives who have authority to resolve the controversy. Any Party may
give the other Parties written notice of any dispute not resolved in the normal
course of business. Within ten (10) days after delivery of the notice, the
receiving Party shall submit to the others a written response. The notice and
the response shall include (a) a statement of the Party’s concerns and
perspectives on the issues in dispute, (b) a summary of supporting facts and
circumstances and (c) the identity of the representative who will represent such
Party. Within fifteen (15) days after delivery of the original notice, the
representatives of the Parties shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to attempt to
resolve the dispute. All negotiations pursuant to this clause and clause (b)
below are confidential and shall be treated as compromise and settlement
negotiations for purposes of applicable rules of evidence.

          (b) Mediation. If a dispute is not resolved by discussion between or
among Parties, any Party may by notice to the other Party with whom such dispute
exists require mediation of the dispute, which notice shall identify the names
of no fewer than three (3) potential mediators. Each Party among whom the
dispute exists agrees to participate in mediation of the dispute and will in
good faith attempt to agree upon a mediator. If the Parties are unable to agree
upon a mediator within fifteen (15) days after such notice or if such dispute
shall not have been resolved by mediation within thirty (30) days after such
notice, then any such Party may file for arbitration pursuant to subsection
(c) below. All expenses of the mediator shall be equally shared by the Parties
among whom the dispute exists.

          (c) Binding Arbitration.

               (i) Any dispute arising out of or relating to this Agreement or
the breach, termination, or validity of the Agreement which has not been
resolved by mediation within thirty (30) days of the initiation of such
procedure, or which has not been resolved prior to the termination of mediation,
shall be resolved by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”) in effect on the date of
this Agreement. If a party to a dispute fails to participate in mediation, the
others may initiate arbitration before expiration of the above period. If the
amount of the claim asserted by the

-23-



--------------------------------------------------------------------------------



 



claimant in the arbitration exceeds $1,000,000, the Parties agree that the
American Arbitration Association Optional Procedures for Large, Complex
Commercial Disputes will be applied to the dispute.

               (ii) The AAA shall suggest a panel of arbitrators, each of whom
shall be knowledgeable with respect to the subject matter of the dispute.
Arbitration shall be before a sole arbitrator if the disputing Parties agree on
the selection of a sole arbitrator. If not, arbitration shall be before three
independent and impartial arbitrators, all of whom shall be appointed by the
American Arbitration Association in accordance with its rules.

               (iii) The place of arbitration shall be Houston, Texas.

               (iv) The arbitrator(s) are not empowered to award damages in
excess of compensatory damages.

               (v) The award rendered by the arbitrators shall be in writing and
shall include a statement of the factual bases and the legal conclusions relied
upon by the arbitrators in making such award. The arbitrators shall decide the
dispute in compliance with the applicable substantive law and consistent with
the provisions of the Agreement, including limits on damages. The award rendered
by the arbitrator(s) shall be final and binding, and judgment upon the award may
be entered by any court having jurisdiction thereof.

               (vi) All matters relating to the enforceability of the
arbitration provisions of this Agreement and any award rendered pursuant to this
Agreement shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1-16. The
arbitrators shall apply the substantive law of the State of Texas, exclusive of
any conflict of law rules.

               (vii) Nothing in this Section 10.9 shall limit the rights of the
Parties to obtain provisional, ancillary or equitable relief from a court of
competent jurisdiction.

          (d) Expenses. Each Party shall pay its own expenses of arbitration and
the expenses of the arbitrators shall be equally shared; provided, however, if
in the opinion of the arbitrators any claim by any party hereunder or any
defense or objection thereto by the other party was unreasonable and not made in
good faith, the arbitrators may assess as part of the award, all or any part of
the arbitration expense (including without limitation reasonable attorneys fees)
of the other party and of the arbitrators against the party raising such
unreasonable claim, defense or objection. Nothing herein shall prevent the
Parties from settling the dispute by mutual agreement at any time.

     10.10 Waiver. Each Party waives any right that such Party may have to
commence any action in any court with respect to any dispute among the Parties
relating to or arising under this Agreement or the rights or obligations of any
Party hereunder, other than an action brought to enforce the arbitration
provisions of Section 10.9 hereof. The Parties agree that any such action shall
be brought (and venue for any such action shall be appropriate) in Dallas,
Texas.

     10.11 Descriptive Headings. The descriptive headings are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

-24-



--------------------------------------------------------------------------------



 



     10.12 Parties in Interest; No Third-Party Beneficiary. This Agreement shall
be binding upon and inure solely to the benefit of each Party hereto, and
nothing in this Agreement, express or implied, is intended to confer upon any
other person, including any party to a Financing Transaction, any rights or
remedies of any nature whatsoever under or by reason of this Agreement.

     10.13 Counterparts; Facsimile Signatures. This Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original, but
all of which shall constitute one and the same agreement. The Parties hereto
agree that signatures of the Parties and their duly authorized managers and/or
officers may be exchanged by facsimile transmission, and that such signatures
shall be binding to the same extent, and have the same force and effect, as the
exchange of original written signatures. The originals of such signatures shall
be sent to the other Parties hereto by overnight courier.

     10.14 Incorporation by Reference. Any and all Schedules, Exhibits, annexes,
statements, reports, certificates or other documents or instruments referred to
herein or attached hereto are incorporated herein by reference hereto as though
fully set forth at the point referred to in the Agreement.

     10.15 Public Announcements. Each of the Parties agree that, prior to the
making of any public announcement or any disclosure to any third party with
respect to the transactions contemplated by this Agreement, it will consult with
the other Parties hereto and shall either agree upon the text of a joint
announcement or obtain the others’ prior, written approval of an announcement to
be made solely on behalf of such Party. Any of the Parties may make such
disclosures or statements as it determines may be required by law, regulation,
or rule of any bona fide Governmental Authority (provided that before making any
such disclosure or statement, the Party making the disclosure shall discuss the
nature and manner of such disclosure with the other Parties).

     10.16 Confidentiality. Each Party acknowledges that it will be receiving
information that is non-public, confidential and proprietary in nature. Each
Party agrees for itself and its affiliates, representatives, employees and
agents to keep such information received from the other Party confidential and
not to disclose or use such information for any purpose other than with respect
to evaluating the transactions contemplated by this Agreement. Each Party
further agrees to keep confidential the terms and substance of this Agreement,
except for disclosure to such Party’s advisors or as may be required by
applicable laws, rules or regulations (including, without limitation, SEC and
NYSE rules and regulations).

     10.17 Certain Definitions. For the purposes of this Agreement, the
following terms shall have the meanings specified or referred to below whether
or not capitalized when used in this Agreement.

          (a) “Affiliate” of any Person shall mean any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under direct or indirect common control with, such first
Person. For purposes of this definition, the term “control” (including the
correlative meanings of the terms “controls,” “controlled by,” and “under direct
or indirect control with”) as used with respect to any Person, shall mean the

-25-



--------------------------------------------------------------------------------



 



possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.

          (b) “Ancillary Documents” means all agreements, documents and
instruments to be executed by any of the Contributors in connection with this
Agreement, including without limitation, the Operating Agreement, the Transfer
Restriction Company and the Assignments.

          (c) “Assignments” means the assignments conveying the BDA Equity
Interests (in the form of Exhibit C-1) and the assignments conveying the
Properties (in the form of Exhibit C-2).

          (d) “Assumed Liabilities” means, collectively, the assumption by the
Company from each of the Contributors of the Liabilities set forth opposite each
Contributor’s name on Schedule 1.0 and the Ordinary Course Liabilities.

          (e) “BDA Controlled Group” means BDAO, BDAOG, any Affiliate of either
entity or any other organization that together with either entity is treated as
a single employer under Section 414 of the Code.

          (f) “BDA Operated Properties” has the meaning set forth in
Section 2.5.

          (g) “BDA Properties” means the assets and properties to be contributed
by the BDA Contributors as set forth on Schedule 1.2.

          (h) “BDAO Working Capital” has the meaning set forth in
Section 1.8(d).

          (i) “Benefit Arrangements” means each and all retirement, savings,
bonus, commission, deferred compensation, incentive compensation, holiday,
vacation, severance pay, stock option, stock purchase, performance, sick pay,
sick leave, disability, tuition refund, service award, company car, scholarship,
relocation, patent award, fringe benefit or other employee benefit plans, and
contracts, policies, practices or arrangements providing employee or executive
compensation benefits to employees, other than the Benefit Plans.

          (j) “Benefit Plans” means each and all “employee benefit plans” as
defined in Section 3(3) of ERISA, currently or at any time during the past six
years maintained or contributed to by the Controlled Group, including (i) any
such plans that are “employee welfare benefit plans” as defined in Section 3(1)
of ERISA, and (ii) any such plans that are “employee pension benefit plans” as
defined in Section 3(2) of ERISA, regardless of whether such Benefit Plans are
excluded from ERISA coverage by Section 4 of ERISA.

          (k) “Class A Units” means the Class A Units of the Company as provided
in the Operating Agreement.

          (l) “Class B Units” means the Class B Units of the Company as provided
in the Operating Agreement.

          (m) “Closing” has the meaning set forth in Section 1.6.

-26-



--------------------------------------------------------------------------------



 



          (n) “Closing Date” has the meaning set forth in Section 1.6.

          (o) “Code” means the Internal Revenue Code of 1986, as amended.

          (p) “Comstock Credit Facility” means the bank credit facility
evidenced by the Amended & Restated Credit Agreement dated as of February 25,
2004 by and among Comstock Resources, Bank of Montreal, as agent, and the
lenders party thereto.

          (q) “Comstock Properties” means the assets and properties to be
contributed by Comstock Offshore as set forth on Schedule 1.1.

          (r) “Contributions” means collectively the BDA Equity Contributions,
the BDA Property Contributions and the Comstock Contribution.

          (s) “Contributor” means each of the BDA Contributors and Comstock
Offshore.

          (t) “Distributee” has the meaning set forth in Section 1.8(e).

          (u) “Effective Time” means (i) 7:00 a.m. (C.D.T.) on July 1, 2004 with
respect to (1) the transfer of interests in crude oil and (2) the transfer of
the BDA Equity Interests, and (ii) 9:00 a.m. (C.D.T.) on July 1, 2004 with
respect to the transfer of interests in natural gas.

          (v) “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

          (w) “Exploration Agreement” means the Exploration Agreement dated as
of July 31, 2001, among Comstock Resources, Comstock Offshore, BDAR, BDAO,
Laufer and Blackie.

          (x) “Financing Transaction” has the meaning set forth in the Operating
Agreement.

          (y) “GAAP” means generally accepted United States accounting
principles, consistently applied.

          (z) “Good and Marketable Title” means (1) with respect to the BDA
Contributors, such title that: (i) is deducible of record (from the records of
the applicable parish or county or (A) in the case of federal leases, from the
records of the applicable office of the Minerals Management Service or Bureau of
Land Management, and (B) in the case of state leases, from the records of the
applicable state land office) or is assignable to the BDA Contributors out of an
interest of record (as so defined) by reason of the performance by the BDA
Contributors of all operations required to earn an enforceable right to such
assignment; (ii) entitles the BDA Contributors to receive not less than the
interest set forth on Schedule 1.2 with respect to each proved property
evaluated therein under the caption “Net Revenue Interest” or “NRI” without
reduction during the life of such property except as stated on Schedule 1.2;
(iii) obligates the BDA Contributors to pay costs and expenses relating to each
such proved

-27-



--------------------------------------------------------------------------------



 



property in an amount not greater than the interest set forth under the caption
“Working Interest” or “WI” on Schedule 1.2 with respect to such property without
increase over the life of such property except as shown on Schedule 1.2; and
(iv) does not restrict the ability of the BDA Contributors to utilize the
properties as currently intended; except in each case where deficiencies
referenced in clauses (i) through (iv) would reasonably be expected to have a
Material Adverse Effect on the value of such properties; and (2) with respect to
Comstock Offshore, such title that: (w) is deducible of record (from the records
of the applicable parish or county or (A) in the case of federal leases, from
the records of the applicable office of the Minerals Management Service or
Bureau of Land Management, and (B) in the case of state leases, from the records
of the applicable state land office) or is assignable to Comstock Offshore out
of an interest of record (as so defined) by reason of the performance by
Comstock Offshore of all operations required to earn an enforceable right to
such assignment; (x) entitles Comstock Offshore to receive not less than the
interest set forth on Schedule 1.1 with respect to each proved property
evaluated therein under the caption “Net Revenue Interest” or “NRI” without
reduction during the life of such property except as stated on Schedule 1.1;
(y) obligates Comstock Offshore to pay costs and expenses relating to each such
proved property in an amount not greater than the interest set forth under the
caption “Working Interest” or “WI” on Schedule 1.1 with respect to such property
without increase over the life of such property except as shown on Schedule 1.1;
and (z) does not restrict the ability of the Comstock Offshore to utilize the
properties as currently intended; except in each case where deficiencies
referenced in clauses (w) through (z) would reasonably be expected to have a
Material Adverse Effect on the value of such properties.

          (aa) “Governmental Authority” means the governments of the United
States and any state or county, city, and political subdivisions, and any
agency, department, board, or other instrumentality thereof.

          (bb) “Indenture” means the Indenture by and among Comstock Resources,
the guarantors named therein, and the Bank of New York Trust Company, N.A.,
trustee, dated as of February 25, 2004, with respect to Comstock Resources’
6-7/8% Senior Notes due 2012, as amended and supplemented from time to time.

          (cc) “Knowledge” An individual shall be deemed to have “Knowledge” of
a particular fact or other matter if the individual has current, actual
knowledge of such fact or other matter. An entity shall be deemed to have
“Knowledge” of a particular fact or other matter if any general partner,
manager, director or executive officer of such entity or such entity’s general
partner or any member (as applicable) has current, actual knowledge of such fact
or other matter.

          (dd) “Liability” means any debt, obligation, duty or liability of any
nature (including any undisclosed, unliquidated, unsecured, unmatured,
unaccrued, unasserted, contingent, conditional or secondary liability),
regardless of whether such debt, obligation, duty or liability would be required
to be disclosed on a balance sheet prepared in accordance with GAAP.

          (ee) “Liens” means any mortgage, pledge, hypothecation, claim,
assignment, encumbrance lien, charge or preference, or other security interest
of any kind or nature whatsoever.

-28-



--------------------------------------------------------------------------------



 



          (ff) “Losses” means claims, actions, demands, penalties, damages,
costs and expenses, including without limitation, reasonable attorneys’ fees.

          (gg) “Material Adverse Effect” means (1) with respect to any BDA
Contributor, a material adverse effect (either individually or in the aggregate)
on the condition (financial or otherwise), liabilities, business, assets, or
results of operations of the BDA Properties or the applicable BDA Contributor,
other than any effects arising out of or resulting from changes affecting the
economy or financial conditions generally or from the transactions contemplated
hereby, and (2) with respect to Comstock Offshore, a material adverse effect
(either individually or in the aggregate) on the condition (financial or
otherwise), liabilities, business, assets, or results of operations of the
Comstock Properties or Comstock Offshore, other than any effects arising out of
or resulting from changes affecting the economy or financial conditions
generally or from the transactions contemplated hereby.

          (hh) “Operating Agreement” means the Operating Agreement of the
Company dated as of July 1, 2004 and in the form of Exhibit A attached hereto.

          (ii) “Ordinary Course Liabilities” means all liabilities and
obligations that arise in the ordinary course with respect to ownership of the
Properties that accrue from and after the Effective Time, including without
limitation, the obligation to plug and abandon wells and remove production
facilities.

          (jj) “Person” means any natural person, corporation, joint venture,
partnership, limited partnership, limited liability company, trust, estate,
business trust, association, Governmental Authority, or any other juristic
entity.

          (kk) “Pre-Effective Period” means all Tax periods ending on or before
the Effective Time and the portion of any Straddle Period ending on the
Effective Time.

          (ll) “Properties” means collectively, the BDA Properties and the
Comstock Properties.

          (mm) “Rule 144” means Rule 144, promulgated under the authority of the
Securities Act, as amended as of the date hereof.

          (nn) “Securities Act” means the Securities Act of 1933, as amended as
of the date hereof.

          (oo) “Straddle Period” means all Tax periods beginning on or before
and ending after the Effective Time.

          (pp) “Tax” or “Taxes” means any federal, foreign, state, county and
local income, gross receipts, franchise, estimated, alternative minimum, add-on
minimum, sales, use, transfer, real property gains, registration, value added,
excise, natural resources, severance, stamp, occupation, premium, windfall
profit, environmental, customs, duties, real property, personal property,
capital stock, social security, unemployment, disability, payroll, license,
employee or other withholding, or other tax, of any kind whatsoever, including
any interest, penalties or additions to tax or additional amounts in respect of
the foregoing; the foregoing shall

-29-



--------------------------------------------------------------------------------



 



include any transferee or secondary liability for a Tax and any liability
assumed by agreement or arising as a result of being (or ceasing to be) a member
of any affiliated group (whether federal, state, or local) or being included (or
required to be included) in any Tax Return relating thereto.

          (qq) “Tax Return” means any return, declaration, report, claim for
refund, information return or other document (including any related or
supporting schedule, statement or information) filed or required to be filed in
connection with the determination, assessment or collection of any Tax of any
party or the administration of any laws, regulations or administrative
requirements relating to any Tax.

          (rr) “Transfer Restriction Agreement” means the Transfer Restriction
Agreement among the Company and the members of the Company in the form of
Exhibit B attached hereto.

          (ss) “Units” means collectively the Class A Units and the Class B
Units.

-30-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be
executed on its behalf as of the date first above written.

                  THE COMPANY:
 
                BOIS D’ARC ENERGY, LLC
 
           
 
  By:  /s/ GARY W. BLACKIE      

   

--------------------------------------------------------------------------------

   

  Name:  Gary W. Blackie    

   

--------------------------------------------------------------------------------

   

  Title:  President    

   

--------------------------------------------------------------------------------

   
 
                THE NEW SUBSIDIARY:
 
                BOIS D’ARC PROPERTIES, LP
 
           

  By: Bois d’Arc Holdings, LLC,  

    its general partner  
 
           
 
    By:  /s/ WAYNE L. LAUFER    

     

--------------------------------------------------------------------------------

   

    Name:  Wayne L. Laufer    

     

--------------------------------------------------------------------------------

   

    Title:  CEO of Bois d’Arc Energy, LLC - Sole Member    

     

--------------------------------------------------------------------------------

   
 
                BDA CONTRIBUTORS:
 
                BOIS D’ARC RESOURCES, LTD.
 
           

  By: Bois d’Arc Interests LLC,  

    its general partner  
 
           

     /s/ WAYNE L. LAUFER    

     

--------------------------------------------------------------------------------

   

     
Wayne L. Laufer, Manager
   
 
           

     /s/ GARY W. BLACKIE    

     

--------------------------------------------------------------------------------

     

     
Gary W. Blackie, Manager
   
 
           
 
   /s/ WAYNE L. LAUFER            

--------------------------------------------------------------------------------

          WAYNE L. LAUFER    
 
           
 
   /s/ GARY W. BLACKIE            

--------------------------------------------------------------------------------

          GARY W. BLACKIE    

-31-



--------------------------------------------------------------------------------



 



             

           
 
                COMSTOCK OFFSHORE, LLC
 
           

         /s/ ROLAND O. BURNS

         

--------------------------------------------------------------------------------

 

      Name:    Roland O. Burns

         

--------------------------------------------------------------------------------

 

      Title:    Senior Vice President

         

--------------------------------------------------------------------------------

 





--------------------------------------------------------------------------------



 



                  BOIS D’ARC RESOURCES, LTD.
 
                By:   Bois d’Arc Interests, LLC,         General Partner  

      By:   /s/ WAYNE L. LAUFER

         

--------------------------------------------------------------------------------

 

          Wayne L. Laufer, Manager  

      By:   /s/ GARY W. BLACKIE

         

--------------------------------------------------------------------------------

 

          Gary W. Blackie, Manager





--------------------------------------------------------------------------------



 



     

  /s/ M. JAY ALLISON

 

--------------------------------------------------------------------------------


  M. JAY ALLISON





--------------------------------------------------------------------------------



 



     

  /s/ ROLAND O. BURNS

--------------------------------------------------------------------------------


  ROLAND O. BURNS





--------------------------------------------------------------------------------



 



     

  /s/ WAYNE L. LAUFER

--------------------------------------------------------------------------------


  WAYNE L. LAUFER





--------------------------------------------------------------------------------



 



     

  /s/ GAYLE LAUFER

--------------------------------------------------------------------------------


  GAYLE LAUFER





--------------------------------------------------------------------------------



 



     

  /s/ GARY W. BLACKIE

--------------------------------------------------------------------------------


  GARY W. BLACKIE





--------------------------------------------------------------------------------



 



                  HARO INVESTMENTS LLC
 
           

      By:   /s/ WAYNE L. LAUFER 

         

--------------------------------------------------------------------------------

 

      Its:   Sole Member

         

--------------------------------------------------------------------------------

            BETS WEST INTERESTS, L.P.
 
           

        /s/ SALLY L. BLACKIE

         

--------------------------------------------------------------------------------

 

      Title:   President

         

--------------------------------------------------------------------------------

            CADE OIL INVESTMENTS, INC.
 
           

        /s/ WILLIAM W. CADE

         

--------------------------------------------------------------------------------

 

      Title:   President

         

--------------------------------------------------------------------------------

 
 
           





--------------------------------------------------------------------------------



 



             

        /s/ GEORGE FENTON

         

--------------------------------------------------------------------------------

 
 
           

        /s/ JOCELYN FENTON

         

--------------------------------------------------------------------------------

 
 
           

        /s/ CHIALING YOUNG

         

--------------------------------------------------------------------------------

 
 
           

        /s/ D. MICHAEL HARRIS

         

--------------------------------------------------------------------------------

 
 
           

        /s/ WILLIAM HOLMAN

         

--------------------------------------------------------------------------------

       





--------------------------------------------------------------------------------



 



                  JAY PETROLEUM OF LA, LLC
 
           

        /s/ WILLIAM C. LANGFORD

         

--------------------------------------------------------------------------------

 

      Title:   Managing Partner

         

--------------------------------------------------------------------------------

 
 
           

        /s/ STEVE KNECHT

         

--------------------------------------------------------------------------------

 
 
           

        /s/ GREGORY T. MARTIN

         

--------------------------------------------------------------------------------

 
 
           

        /s/ KERRY W. STEIN

         

--------------------------------------------------------------------------------

 
 
                      PEGASUS ENERGY, LLC
 
           

        /s/ NICHOLAS J. ARTHUR

         

--------------------------------------------------------------------------------

 

      Title:   Manager

